323 S.W.3d 91 (2010)
Oscar MURPHY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94206.
Missouri Court of Appeals, Eastern District, Division Three.
October 19, 2010.
Jessica M. Hathaway, St. Louis, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.
Prior report: 260 S.W.3d 929.


*92 ORDER

PER CURIAM.
Oscar Murphy ("Movant") appeals from the judgment of the motion court denying his amended motion for post-conviction relief pursuant to Rule 29.15 without an evidentiary hearing. Movant contends that appellate counsel was ineffective for failing to assert on appeal his claims that the trial court erred in failing to strike two members of the venire for cause.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).
SULLIVAN, P.J., AHRENS J., and MOONEY, J. concur.